The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 
At pages 29-30, applicant argues that Fu fails to disclose "adding or removing, by a terminal, hybrid automatic repeat request acknowledge (HARQ-ACK) of a SPS PDSCH in an HARQ-ACK codebook transmitted on a PUCCH or PUSCH" cited in claim 1 by asserting that “before the action of "addingAppl. No. 16/968,593 Attorney Docket No.: 094488-1206782 Amdt. dated September 8, 2022Response to Final Office Action of July 08, 2022or removing", an HARQ-ACK codebook transmitted on a PUCCH or a PUSCH already exists; and after the HARQ-ACK codebook already exists, the HARQ-ACK of the SPS PDSCH is added by the UE to the existing HARQ-ACK codebook.”
In reply, claim 1 claims “a UE adds or removes HARQ-ACK of SPS PDSCH in an HARQ-ACK codebook transmitted on a PUCCH or PUSCH” instead of “adding or removing HARQ-ACK of SPS PDSCH into an HARQ-ACK codebook already existed.” It is not clear whether the HARQ-ACK already existed or not in the claim. Let’s say if HARQ-ACK action is repeated at least once, the method for transmitting HARQ-ACK in Fu includes and/or interprets that HARQ-ACK already existed in Fu’s system.
Therefore, “the HARQ-ACK of the SPS PDSCH is added by the UE to the existing HARQ-ACK codebook” read on:
[Claim 16] of Fu discloses “a method, performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving high-layer signaling configuring the UE to determine a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook semi-statically; receiving, from a base station, a physical downlink control channel (PDCCH) indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or a PDSCH; determining a HARQ-ACK codebook including at least one bit of HARQ-ACK information of the SPS PDSCH release or the PDSCH reception; and transmitting, to the base station, a physical uplink control channel (PUCCH) including the HARQ-ACK information, wherein the HARQ-ACK codebook is determined, for the SPS PDSCH release in case of the PDCCH indicating the SPS PDSCH release includes a counter downlink assignment index (DAI) field value of 1, or for the PDSCH reception in case of the PDSCH reception is scheduled by a PDCCH including a counter DAI field value of 1. [emphasis added].
That is, UE receives a signal configuring the UE to determine whether the HARQ-ACK codebook is configured/determined by “semi-Static or dynamic” because there are only two options for HARQ-ACK codebook. Therefore, HARQ-ACK codebook already existed in the UE for configuring it as one of two options and then, add one bit of HARQ-ACK information into the existed HARQ-ACK codebook for transmitting. In other words, configuring the UE to determine HARQ-ACK codebook means that UE does configuring HARQ-ACK codebook instead of creating a new HARQ-ACK codebook because in computing, the definition of configuring is to arrange or order a computer system so as to fit it for a designated task. Therefore, the examiner disagrees respectfully.
At pages 30-34, applicant argues that “in the process of determining an HARQ codebook (HARQ-ACK information), the bits of HARQ-ACK information is determined and arranged to form an HARQ-ACK codebook (e.g. at least one bit of HARQ-ACK information of the SPS PDSCH release is added in an HARQ-ACK codebook). In Fu, after the HARQ-ACK is determined, there is no action (e.g., adding or removing) performed on the HARQ-ACK codebook.”
In reply, adding one bit of HARQ-ACK information for semi-Static PDS release, i.e. the disclosure of “a HARQ-ACK codebook including at least one bit of HARQ-ACK information of the SPS PDSCH release or the PDSCH reception” is interpreted as an action, i.e. a modifying action, performed on the HARQ-ACK codebook. Further, Figures 13-14 show how to dynamically and/or semi-statically determining/configuring the number of bits of the HARQ-ACK information.
At pages 31-32, applicant argues that “Fu does not mention HARQ-ACK timing of the SPS PDSCH, let alone adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook according to HARQ-ACK timing of the SPS PDSCH” as scheme 1; and “determining, by the terminal, according to whether a set of downlink transmission corresponding to time at which the HARQ-ACK codebook is transmitted comprises a transmission occasion of the SPS PDSCH, whether the HARQ-ACK of the SPS PDSCH is added by the terminal in the HARQ-ACK codebook, wherein the downlink transmission is the PDSCH or the PDCCH indicating downlink SPS release” as scheme 2; and “adding, by the terminal, in the condition that SPS transmission is configured for the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook” as scheme 3.
There is 112(b) issue in the added claim limitations because there is no “or” or “and” after the scheme 2.
As rejected in the Office action, “scheme 1: adding or removing, by the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook according to HARQ-ACK timing of the SPS PDSCH” read on:
¶.[0068] of Fu discloses “In a New Radio (NR) communication system, since an HARQ-ACK timing relationship is dynamically determined, PUCCH resources used for transmitting the HARQ-ACK are explicitly indicated.”
¶.[0030] of Fu disclose “indicating semi-static Semi-Persistent Scheduling (SPS) release.”
As mentioned above, UE receives a signal configuring the UE to determine whether the HARQ-ACK codebook is configured/determined as “semi-Static or dynamic” because there are only two options for HARQ-ACK codebook. Therefore, semi-static or dynamic configuration related with timing meet the limitations of “SPS PDSCH in the HARQ-ACK codebook according to HARQ-ACK timing of the SPS PDSCH.”
The limitations “Scheme 2: determining, by the terminal, according to whether a set of downlink transmission corresponding to time at which the HARQ-ACK codebook is transmitted comprises a transmission occasion of the SPS PDSCH, whether the HARQ-ACK of the SPS PDSCH is added by the terminal in the HARQ-ACK codebook, wherein the downlink transmission is the PDSCH or the PDCCH indicating downlink SPS release” read on:
¶.[0073] of Fu discloses “One manner is that the UE semi-statically determines a set of all of downlink timeslots that need to or may need to transmit the HARQ-ACK information on an uplink subframe n through receiving high-layer signaling configuration, then determines the number of bits of the HARQ-ACK information according to a transmission mode configured for each serving cell. In this case, the counter DL DAI may exist in the DL DCI in the PDCCH scheduling the PDSCH or indicating the SPS release and the bits of the HARQ-ACK are arranged in an order of DL DAIs. Alternatively, the counter DL DAI may not exist in the DL DCI and the bits of the HARQ-ACK are arranged in an order of timeslots. 
Further, the limitations “scheme 3: adding, by the terminal, in the condition that SPS transmission is configured for the terminal, the HARQ-ACK of the SPS PDSCH in the HARQ-ACK codebook” read on:
¶.[0041] of Fu discloses “a device for transmitting Hybrid Automatic Repeat request-Acknowledgment (HARQ-ACK) information, includes: a bit number determining unit, a resource determining unit, a power adjustment value determining unit, and a transmitting unit; wherein the bit number determining unit is configured to determine the number of bits of HARQ-ACK information transmitted on an uplink subframe n; the resource determining unit is configured to determine a Physical Uplink Control Channel (PUCCH) resource for transmitting the HARQ-ACK information; the power adjustment value determining unit is configured to determine a PUCCH power adjustment value for transmitting the HARQ-ACK information according to a shared field of Transmission Power Control (TPC) and a total Downlink (DL) Downlink Assignment Index (DAI) in DL Downlink Control Information (DCI) of a Physical Downlink Control Channel (PDCCH) scheduling a Physical Downlink Shared Channel (PDSCH) or indicating semi-static Semi-Persistent Scheduling (SPS) release; and the transmitting unit is configured to transmit the HARQ-ACK information on the uplink subframe n according to the determined number of bits, the PUCCH resource, and the PUCCH power adjustment value; wherein the shared field of the TPC and the total DL DAI is just used to transmit a TPC command, or the shared field of the TPC and the total DL DAI is used to transmit the TPC command or a value of the total DL DAI, n is a subframe index.” [emphasis added]. Therefore, the examiner disagrees respectfully.

/JUNG H PARK/            Primary Examiner, Art Unit 2411